PER CURIAM.
Petitioner is granted a belated appeal of the May 21, 2014, judgment and sentence in Santa Rosa County Circuit Court case number 2012-CF-1376. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, *114the trial court shall appoint counsel to represent petitioner on appeal.
BENTON, ROBERTS, and RAY, JJ., concur.